Appeal from decisions of the Workers’ Compensation Board, filed March 3, 1978, August 18, 1978 and October 11, 1978, which affirmed a referee’s decision and held that claimant was entitled to death benefits as decedent’s widow. In its decision, as amended, the board found: "based on the evidence and the testimony of Dr. Nelson * * * the decedent sustained an accidental injury resulting in his death which was out of and in the course of his employment and * * * the testimony of the widow and affidavit submitted in evidence indicating the performance of the marriage ceremony between the decedent and the claimant widow establishes a valid marriage and her widowhood. The Board Panel further finds that the Carrier has failed to overcome the strong presumption of the validity of the marriage and the authority of the official to solemnize it.” There is substan*762tial evidence to sustain the determination of the board. Decisions affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Sweeney, J. P., Main, Mikoll and Herlihy, JJ., concur.